Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 1 of 24 PagelD #:438

 

 

I STATE OF MICHIGAN

2 IN THE CIRCUIT COURT FOR THE COUNTY CF INGHAM

3

4 GAVRILIDES MANAGEMENT COMPANY,

5 Plaintiff f,

6 vs. File No. 20-258-CB
7

8 MICHIGAN INSURANCE COMPANY,

9 Defendant.

10 /

ll

12 DEFENDANTS MOTION FOR SUMMARY DISPOSITION

13 BEFORE THE HONORABLE JOYCE DRAGANCHUK, CIRCUIT COURT JUDGE
14 LANSING, MICHIGAN ~ WEDNESDAY, JULY O1, 2020

15
16

17 APPEARANCES:

18 For the Plaintiff: Matthew J. Heos-P/3786

19 3452 East Lake Lansing Road
20 East Lansing, Michigan 48823
21 5L7-256-4240

22
23
24 || For the Defendant: Henry Emrich-P29948

25 2025 East Beltline Avenue SE-#600
26 Grand Rapids, Michigan 49546

27 616-285~0143

28
29
30 |} Recorded/transcribed by: Susan C. Melton, CER 7548

31 Certified Electronic Reporter

32 (S17) 483-6500 x6703

33
34
35
36
37
38
39
40
4]

al .
i | EXHIBIT

: 1

 

 

 

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 2 of 24 PagelD #:439

l TABLE OF CONTENTS

2

3

4 WITNESSES PAGE
5 None.

9 EXHIBITS

10 |fNone admitted.
1
I2
13
14
15
16
1?
18
19
20
2]
22
23
24
25
26

27

 

 

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 3 of 24 PagelD #:440

10

1]

12

14

35

16

17

18

19

26

21

22

23

24

25

 

 

Lansing, Michigan

Wednesday, July 61, 2020

2:58:57 PM

THE COURT: This is, pardon me if I massacre
this, Gavri-~, Gavrilides Management Company, et al versus
Michigan Insurance Company, docket number 20-258-CB. And
this is the time set for Defendant Michigan Insurance
Company’s Motion for Summary Disposition. And just for the
record, could I have your appearances, please?

MR. HEOS: Yes, your Honor. Matthew Heos and Nick
Gaverilides is here in the courtrcom also with me. He is
the owner of the immediate plaintiff company’s.

MR EMRICH: Henry Emrich on behalf of Michigan
Insurance Company, your Honcer and my assistant Chenney
Ward.

THE COURT: Okay, thank you. And your motion, Mr.
Emrich, if you wish to go ahead.

MR. EMRICH: Thank you, your Honor. I am going to
assume that the Court has read all of the pleadings in
this case, so I'll try not to belabor some of the points.
I think the, the key fact that we need to focus on is that
as we've argued is that there's no question here but the
policies that insure Mr. Gavrilides properties against,
against direct physical loss or damage to the property and

contrary, any claim with the policy benefits in question

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 4 of 24 PagelD #:441

16

}2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

this business income coverage is illusory, the policy in
question here clearly provides that for the business
coverage, the business income coverage to apply and, and
most of the cther primary coverages under their policy,
there must be a direct physical loss of or damage to the
insured property in order for it to apply.

And I think it’s important as we’ll discuss
later in our argument depending on what Mr. Heos has to
say, why this is important, we must focus on the fact that
there must be direct physical loss or damage to the
insured property and not direct physical loss of use of or
damage to the property as has been suggested by Mr.
Gavrilides and his attorney in order for the coverage at
issue to apply.

While I acknowledge, your Honor, that this is a
somewhat unique, extraordinary if you will, matter to be
filing at this point in the proceedings as our initial
pleading; I think it’s important to understand that when
we look at Mr. Gavrilides complaint, it does not contain
one single allegation that this insured property has in
any way been damaged or lost. To the contrary, the
allegations in the complaint affirmatively allege that the
plaintiff business interruption claim is based on the
“Stay at Home” orders cf Governor Whitmer. There is no

allegation of any kind that the property in question has

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 5 of 24 PagelD #:442

10

1i

12

15

16

17

18

19

20

2]

22

23

24

25

 

 

in any way been damaged, lost or anything of the sort.

Given that this motion has been brought under
2.116(c}) (10), plaintiff must preduce some evidence to
contradict the uncontreverted facts that have been alleged
not only in the complaint, but in the affidavit submitted
Mr. Gavrilides and in any of the other materials that Mr.
Heos has attached to his response as, as indicated, most
importantly, the affidavit of Mr. Gavrilides that
reiterates the admissions in the complaint that there has
not been any loss of or damage to either of the properties
for which they seek coverage.

The insureds property teday exists in the very
same condition as it existed the day prior to the
effective date of the “Stay at Home” order. They have not
been lost, they have not been damaged, they have not
required any repairs because of any damage to those
properties. The business operation, its, its operation as
a restaurant today is, is the same as the day prior to the
effective date of the order, albeit with some modifi-~
cations that had been required to avoid grouping and to
maintain social distancing in, in a sense improvements to
the real estate. Not repairs, you know, and, and it’s
been maintained as a take-cut, take-out operation at least
until recently when they resumed the dining operation.

There has been no loss of or damage to either building

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 6 of 24 PagelD #:443

10

11

12

13

1S

16

17

18

19

20

2]

22

23

24

25

 

 

that has prevented the plaintiff from operating as a
restaurant or entering it for that matter if--, as they
have. If plaintiffs wanted to sell either building today,
they could do so. And while plaintiffs have provided some
speculative evidence about the decreased value of that
property, althouch, as I read Mr.--, as I read the
materials that Mr. Heos kindly attached to his response,
the fact of the matter is it pointed out in that article
was that while they operation of a commercial property may
get harder, it’s not impossible to operate it in the
future under our new normal.

Because plaintiffs complaint, the affidavit, the
other information that has been provided to your Honor
provides no evidence of any damage to that property.
Plaintiffs could never prove that either property suffered
any direct physical less from the imposition of Governor
Whitmer’s emergency order. And thus, could never recover
business interruption coverage under this policy based on
the facts that have been presented to the Court. The same
holds true under the business cover, income coverage, if a
civil authority prevents or prohibits access to either
property because of direct physical damage to an adjacent
Or nearby property for the very same reason. There has
been no direct physical loss or damage to any adjacent

property that has been alleged, that has been provided to

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 7 of 24 PagelD #:444

18

19

20

21

22

23

24

25

 

 

the Court in Mr. Heos response. And frankly, when you look
at the order that they have, that is at issue in this
case, there’s nothing there that prevents access to Mr.
Gavrilides properties whatsoever.

In summary, your Honor, there are no facts
alleged in the complaint or in any of the materials that
ifve looked at, including Mr. Gavrilides affidavit, that
shows there has been direct physical loss of or damage to
the insured property. And for those reasons, your Honor,
we believe that our motion--, for those reasons alone, we
believe our motion for summary disposition should be
granted.

I’d just like to make a couple of additional
points before I shut up. I really believe summary
disposition is warranted on this basis alone and I would
turn the Court to the case that we've discussed in our, in
our brief, your Honor, that’s referred to Universal
Insurance Production versus Chubb. And that’s the decision
of the Bastern District of Michigan involving a claim that
involved insured property. It was damaged by a pervasive
oder that developed in the property as a result of mold
that grew in the property because of some water seepade.
And why that case is important is because it discusses the
Michigan Rules of Contract Interpretation, that still

apply today, policy language is clear and unambiguous on

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 8 of 24 PagelD #:445

10

1]

12

13

14

13

16

17

18

19

20

2]

22

23

24

25

 

 

its face, which we believe is clearly the case here that
states that the words and the terms of the policy should
be enforced utilizing plain and commoniy understood
meanings.

And when I said earlier that that’s important
when we talk about what direct physical less of or damage
to property means, it means we lock at those words. We
don’t add words such as loss of use, that Mr. Heos and Mr.
Gavrilides have added in order to understand what we’re
talking about here. We look at the language in the policy.
Every case that Mr. Heos produced your Honor, says the
very same thing. In Univer--, Universal, like here, the
policy was an ‘all-risk’ policy that required, like here,
direct physical loss or damage to the insured property in
order to trigger coverage unless that coverage was
excluded.

As Universal pointed out, applying a dictionary
meaning of direct and physical as meaning something
immediate or proximate as a premise to something that is
distant or incidental and physical meaning something that
has a material existence meant in the context of a loss
invelving a contaminant that, unlike here, per the uncon-
troverted allegations of the complaint and other evidence
produced by plaintiff in response to this motion. That in

order for direct physical loss of the property in this

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 9 of 24 PagelD #:446

Hi

12

14

15

16

18

19

20

21

22

23

24

25

 

 

context, the contaminant must actually alter the structure
integrity of the property in order to trigger coverage
under language that is at issue in this case. And it
didn’t happen in Universal, as the Court denied coverage
there, granted affirmed summary disposition. And
importantly your Honor, it hasn’t even been alleged in
this case. Regardless of any authority to the contrary,
anywhere else in the country, this remains the law in our
courts when interpreting policy terms at issue. There is a
requirement that there be direct physical loss of or
damage to property. And the allegations produced here in
the complaint and the evidence that’s been attached have
specifically acknowledged no such contamination and no
such damage to the property as a result of that contami-
nation.

As in Universal, your Honor, the mere presence
of odor or even mold was not any evidence of structural or
tangible damage to the insured property. And as such, no
direct physical loss or damage to the property had-, was
occurred. Here, your Honor, we have the very same thing
except that we have not even had any allegations of any
damage to the property caused by this unfortunate, this
horrible virus.

Finally, and although we do not believe the

Court even has to get toe this point, even if we assume fer

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 10 of 24 PagelD #:447

10

1]

13

14

15

17

18

19

20

21

22

23

24

25

 

 

purposes of this motion that contamination occurred on
each premises and that somehow effected the structural
integrity of either building, again, neither scenario is
alleged. And even if it were, we do not believe under the
circumstances and the science that exists that it would
necessarily constitute direct physical loss over damage to
the property. The buyer’s exclusion of the policy, which
clearly and unequivocaliy states that it applies to all
coverages and endorsement and that the company will not
pay for loss or damages caused by or resulting from any
virus, bacteria or other microorganism that induces or is,
is capable of inducing physical distress, illness or
disease. And Lord knows, that that has certainly been the
case with what's happened with Covid-19 throughout our
country.

learly, your Honor, that exclusion, again, I
don’t believe you even have to get there, but that
exclusion would clearly exclude any claim here even if
plaintiff's could prove direct physical loss of or damage
to the insured property or any nearby property that
resuited in a civil authority issuing an order prohibiting
access to the property. As of eight cays ago, your Honor,
they have only been few jurisdictions in this country,
Florida and Pennsylvania, that have discussed and applied

this, €@ Similar exclusion as at issue in this case and in

10

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 11 of 24 PagelD #:448

10

12

13

14

16

17

18

20

21

22

23

24

25

 

 

every one of those cases, the Court has enforced that
exclusion as written because it’s clear and unambiguous.
Again, your Honor, for all the reasons that we've set
forth here today and the brief that we filed and our
reply, we request that the Court grant our Motion for
Summary Disposition at this time. Thank you.

THE COURT: Thank you. Mr. Heos?

MR. HEOS: Thank you, your Honor and may it
please the Court. And obviously Mr. Emrich and I have a
different interpretation of direct physical loss of or
damage to covered properties because here the loss comes
from the issue cf the executive order restricting use of
property. Physically you cannot use for, for dine-in
services any of the interior of the building for a period
of time. And a complete prohibition isn’t contemplated by
the language of the contract, I think a limited
restriction also falls within the coverage. And I think
that if you're gonna accept the defendants argument you
would have to limit the meaning to destruction of the
physical building itself, but we know that the coverage
extends to non-destructive Loss, civil authority being
one.

Io put in example in the brief subterranean
pollution, you can lock at asbestos or a computer virus is

something that would occur that there would be no physical

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 12 of 24 PagelD #:449

10

HH

12

14

15

16

17

18

19

20

2)

22

24

25

 

 

destruction to the property itself. The fact of the matter
is that Mr. Gavrilides can’t use the covered properties
because of or he’s lost rather the use of those properties
because of the order and it looks iike that will continue
in some form for a while. So, I think that counsel is
wrong in trying to limit the scope even with the case law
he cited, most of which is persuasive and not binding.
That’s number one, Judge.

And as fer the virus exclusion itself, the only
case iaw we have relates to person to person transmission
of a virus at the covered property. And I think that fits
more with what’s going on. We see in the news that Harpers
in East Lansing and even the Hotcat in Kalamazoo is making
headlines of people contracting Covid there. But, the
impetus of the order was to protect public health and
welfare, which is the governor’s duty. Tt’s net caused by
a Virus. It would be the same order as with the damn in
Midland being issued to protect public health and welfare.
It wasn’t caused by a flood. It was caused by the
Governor’s duty te act and protect the people she's
charged with protecting and I think that’s what happening.

Or it’s distinguishable from the case and I
think it’s Bowler, the case cited regarding the virus. And
I think that if you go further in accepting defendant's

position, then we get into the illusecry promise of well if

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 13 of 24 PagelD #:450

11

12

14

3

16

18

19

20

21

22

23

24

25

 

 

the government issues an order, we're not gonna cover it
because any decision of a government body or group of
people is excluded. And so then, you get inte the circle
in the contract where if you’re going to buy inte counsels
logic, it would make that provision illusory. And for
those reasons, I think that the motion should actually
voll back on the defendants because the language to
support the claim, to the extent that the Court thinks
there's a deficiency in my pleading and is gonna grant
defendants motion, I'd iike Leave to Amend the Complaint.
But, I don’t think that’s the case here. And with that,
T’ll leave it, if the Court would like to ask any
questicns, I’m happy to take them.

THE COURT: I don’t have any. Thank you. I'1li
give Mr. Emrich rebuttal time.

MR. EMRICH: Thank you, your Honor. Your Honor,
what I would say is that when we talk about these cases
that Mr. Heos has mentioned that might provide coverage in
certain situations, I read those cases a little while ago
and I’m kind of tired reading some of these cases about
insurance coverage. But, the point in every one of those
cases is that the condition she referred to actually
caused damage to the property.

In this case, there has not been any such

damage. And if we lock at what the coverage for business

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 14 of 24 PageID #:451

16

12

13

14

15

16

17

18

19

20

2]

22

24

25

 

 

loss or business--, the business income loss that they’re
seeking says, it says that if the business, the coverage
would apply if the business operation is suspended
provided the suspension must be caused by the direct
poysical loss of or damage to property. In this case, that
hasn’t occurred. Nothing prevents Mr. Gavrilides from
using that property. It has been used as such. The fact
that there may be other coverages that may provide some
limited coverage, they’re against what Mr. Heos is arguing
because clearly, if those coverages were covered under
this language, then why have a special coverage that
provides certain conditions for its application.

The point is, in each of those civil authority
cases that he talked about, the property actually
sustained damage. Here it didn’t sustain damage. As to his
claim in this case, that he wants an opportunity to amend
his complaint if the Court feels compelled to grant my
motion, what is that going to accomplish? He's already
alleged in his complaint and his client has already signed
an affidavit where he no doubt put his hand up and swore
to the contents of that affidavit in which he said there
has been no damage to that property.

We doen't create coverage by-, because somebody
thinks they ought to have coverage. But, that, that, that

whole line of cases Roy versus Continental Insurance and

14

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 15 of 24 PagelD #:452

iH

12

14

15

16

18

19

20

21

22

23

24

25

 

 

some of the other cases in our, in our brief that we
cited, clearly supports the notion that the reasonable
expectation concept doesn’t apply in Michigan. It just
deesn’t cut it. There is no coverage here, your Honor.
That exclusion is clear. If the Court feels that there may
be or that there may be a situation that would give rise
to, but again, you have to come forward at the time that
you, that you respond to this motion with some evidence
chat suggests that. That hasn't happened here. J mean even
wnen you look at the response that he’s fiiLed, he talks
about scenario’s that have absolutely no bearing to this
case.

And you know, T’1ll just make one last point,
your Honor, you know, when I was a@ young Prosecutor, I had
the benefit of being able to argue a number of cases to
Juries that required me to prove the defendant’s guilt
beyond a reasonable doubt. And in those cases, I was
trained to listen ciosely te the defendant’s argument and
haa been the case where the facts were particularly
egregious, a defense attorney would often not even talk
about those facts and talk about the law. And he talked
about how that Law was somehow created this reasonable
doubt in hopes of creating some confusion on the part of
one juror who might then find in his clients favor because

reasonable doubt existed. And, and in those cases, I would

13

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 16 of 24 PagelD #:453

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

make sure that when I got up in rebuttal, just as I have
been given the opportunity te here, I would point that out
to the jury and indicate to them that there’s a reason for
that. Ana that's because they didn’t want you te talk
about the facts that clearly supported conviction.

On the other hand, if it was a case where the
law, you know, or the facts may have been murky, but the
law was clear, the defense attorney would only focus on,
you Know, on those facts and not talk about the Law. And
again, I point that out to the jury there. But, in this
case, you know, and there were cases back then to, like
our case here that were neither supported by the facts or
the law. Which T believe is clearly the case in this case.
And the defense attorney would get up and argue something
that to the jury that had absolutely nothing to do with
the case in hopes cf confusing them. Just like Mr. Heos
has suggested by talking about these asbestos cases or
some of these other cases that have nothing to do with
this.

Well in this case, when you lock at his
responsive pleading, he talks about an accident situation
that has absolutely no application here. Nothing to do
with this case. While in his argument, he starts out
talking about a discussion of the virus of racism and as

there, as there, we would point cut, if we were in front

16

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 17 of 24 PageID #:454

12

13

14

16

17

18

19

20

21

22

23

24

25

 

 

of a jury, just like I'd point out to them and I'm
pointing out to you, it hasn’t got anything to do with
this case. Your Honor, the reason for that and the reason
for the topic of that is that ne knows that neither the
Facts or the law support his claim and nothing he could
file as an amendment would change that.

He is hoping to somehow create this little bit
of possibility, some scintilla that some evidence is gonna
pop up that shows that the preperty has been damaged in
hopes that he could trigger coverage. And as this Court
knows under the cases we've discussed in our brief, that
is not sufficient to deny summary disposition in a case
that clearly warrants it even at this early stage.

Thank you your Honor for your patience. Thank
you Mr. Heos, we've never met. I’ve heard a lot of good
things about you. Mr. Gavrilides, nice to have met you,
very sorry for the situation you're in. It’s just crazy
all the way around. And just like having to argue this
case on TV is really just disconcerting for me. But, in
any event, thank you your Honor for your patience.

THE COURT: Thank you. You're on Youtube not TV.
But--

MR. EMRICH: I meant screen. Yeah, whatever.

THE COURT: Right.

MR. EMRICH: The screen.

17

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 18 of 24 PagelD #:455

10

ll

12

14

13

16

17

18

19

20

22

23

24

25

 

 

THE COURT: I, I did read the briefs. I studied
them very carefully and I’ve listened to the argument of
counsel today. And taking all the-, that tegether I, I
note that the plaintiff speaks of and focuses on arguments
about access to the property, use of the property and
definitions of loss and damage. But, the first inquiry has
to start with a full look, not just isolating some words
or phrases from the policy. But, a full look at the
coverage that’s provided under the policy.

Coverage is provided for actual loss cf business
income sustained during 4 suspension of operations. The
policy goes on to provide the ‘suspension must be caused
by direct physical loss of or damage to property.’ And it
also provides ‘the loss or damage must be caused by or
result from a covered cause of loss. The causes of loss
special form provides that a covered cause of loss means
risks of direct physical loss.’

So, whether we're talking about the cause for
the suspension of the business or the cause for the loss
or the damage, it is clear from the policy coverage
provision only direct physical loss is covered. Under
their common meanings and under federal case law as well,
that the plaintiff has cited that interprets this standard
form of insurance, direct physical loss of or damage to

the property has to be something with material existence.

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 19 of 24 PagelD #:456

10

1]

12

13

14

15

16

7

18

19

20

2]

22

23

24

25

 

 

Something that is tangible. Something according to the one
case that the plaintiff has cited from the Eastern
District, that alters the physical integrity of the
property. The complaint here does not allege any physical
less cf or damage to the property. The complaint alleges a
loss of business due to executive orders shutting down the
restaurants for dining, for dining in the restaurant due
to the Covid-193 threat.

But, the complaint also states that a no time
has Covid-19 entered the Scup Spoon or the Bistro through
any employee or customer and in fact, states that it has
never been present in either location. So, there simply
are no allegations of direct physical loss of or damage to
either property. The plaintiff seems to make in the
briefing, at least, two arguments about the language in
the coverage provision and what it means.

Tne first argument is that the plaintiff says
coverage applies to “direct physical loss or damage to
property.” Even if that were the wording of the coverage
provision, it wouldn't save the plaintiff from the
requirement that the loss or damage must be physical and
the analysis could end right there. But, I have to go on
to say that this is not even the wording of the coverage
provision. Coverage according to the policy applies to a

suspension caused by “direct physical loss of or damage to

19

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 20 of 24 PagelD #:457

10

i]

12

13

14

Is

16

17

19

20

21

22

23

24

25

 

 

property.” So, I'm not going to get into a detailed
analysis of the rules of grammar. But, common rules of
grammar would apply to make that phrase a short-cut way of
saying “direct physical loss of property or direct
physical damage to property.” So, again, the plaintiff
just can't avoid the requirement that there has to be
something that physicaily aiters the integrity of the
property. There has to be some tangible, i.e., physical
damage to the property.

Then the plaintiff in the briefing, at least,
seems to make a second argument that and this is not 100%
clear, but, it seems like the plaintiff is saying that the
physical requirement is met because people were physically
restricted from dine-in services. But, that argument is
just simply nonsense. And it comes nowhere close to
meeting the requirement that there’s some, there has to be
some physical alteration to or physical damage or tangible
damage to the integrity of the building.

So, the next argument that the plaintiff makes
is that the virus and bacteria exclusion is vague and
can’t apply here. The plaintiff has not adequately
explained how the term virus is vague. And in fact,
supplies a completely workable, understandable, usable

definition of the word virus. The argument in this regard

really seems to be more that the virus exclusion doesn't

20

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 21 of 24 PagelD #:458

10

lk

12

13

14

16

E7

18

20

21

22

23

24

as

 

 

apply. And it goes something like this as far as I can
tell, first, a virus can't cause physical loss or damage
to property because virus’ harm people, not property.
Second, the damage caused here was really caused by
actions of the civil authority to protect public health.
And then third, therefore, coverage for acts of any
person, group, organization or governmental body applies.
But, that argument bring us right back to the direct
physicai loss or damage requirement. Again, going back to
the cause of loss special form 8, as in boy, exclusions
provides that acts of government are only covered when
they result in a covered cause of loss. A covered cause
of loss, again, is direct physical loss. So, even if the
virus exclusion did net apply, which the plaintiff has not
supported that it doesn’t apply, I only argue that it’s
vague, which I reject. But, even if it did not apply, it
could only be coverage for governmental actions that
resulted in direct physical loss or damage.

And then, finally, the plaintiff argues that the
policy has a contradiction in it that renders it illusory.
So, the piaintiff says that the policy extends coverage
for governmental acts. But, then, it takes it away in the
causes of loss special form. But, that’s simply not true.
Coverage is provided for actual loss of business income

sustained during the suspension of operations. However,

2]

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 22 of 24 PagelD #:459

10

I]

12

13

14

15

16

17

18

19

20

24

25

 

 

according to the coverage provision, the suspension must
be caused by direct physical loss of or damage to
property. And governmental acts are likewise covered if
it results in a covered cause of loss, which is again, a
direct physical loss. There is no granting of coverage
and then excluding the same coverage in the policy. As a
matter of fact, the policy is consistent throughout and
consistent with federal law cited by the plaintiff. It
requires physical loss or damage.

There is a virus exclusion even if plaintiff was
alleging, was alleging, even if there were ailegations in
the complaint alleging actual physical loss or damage,
which the complaint does not do. But, there is a virus
exciusion that would also apply. And governmental action
that results in direct physical loss is covered. But
again, there is no direct physical loss alleged here.

Now, I have to address a Jittle bit this, that
it was brought as a (c}){10) motion. The actually the
defendant hasn’t provided any support by way of factual
Support, depositions, affidavits, et cetera, for a (c) (10)
motion. So, if the defendant doesn’t do that, then the
plaintiff has no burden under Maiden versus Rosewood. So,
there’s no shifting burden until the moving party first
does it. But, I don’t think it properly is labeled a

{c) (10) motion. I think it’s a (c) (8) motion. Because this

22

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 23 of 24 PagelID #:460

1]

12

i4

I5

16

17

18

19

20

21

22

23

24

25

 

 

is the motion that can be decided as a matter of law, Take
all the ailegations in the complaint as true and examine
nothing more than the contract upon which the complaint is
based, the policy of insurance and as a matter of law, the
plaintiffs complaint cannot be sustained. And although the
plaintiff has requested a chance to amend without any
indication of how they would de that, there actually is no
Yactual development that could change the fact that the
complaint is complaining about the loss of access or use
of the premised due to executive orders and the Covid-i92
virus crisis. So, there’s no factual development that
could possibly change that or amendment to the comolaint
that could possibly change that those things do not
constitute the direct physical damage or injury that’s
required under the policy as I’ve outlined.

So, for those reasons, I am granting the
Defendant's Motion for Summary Disposition. I’m doing it
under MCR 2.116 (c) {8). And Mr.-

MR. EMRICH: Thank you, your Honor.

THE COURT: Mr. Emrich, will you submit an order?

MR. EMRICH: Certainly will, your Honor.

THE COURT: Okay.

MR. EMRICH: Thank you.

THE COURT: Thank you.

MR. HEOS: Thank you very much.

23

 

 
Case: 1:20-cv-03556 Document #: 16-1 Filed: 08/06/20 Page 24 of 24 PagelD #:461

10

1]

13

14

15

16

18

19

20

2]

22
23
24
25
26
27

28

 

 

THE COURT: That will conclude our hearing.

(Hearing concludes at 3:32:35 PM.}

STATE OF MICHIGAN)
\
i

COUNTY OF INGHAM)

I certify that that this transcript, consisting of 24
pages, is a complete, true, and correct transcript of the
proceedings and testimony taken in this case on Wednesday,

July O01, 2020.

 

July 09, 2020
Susan C. Melton-CER 7548
308 Circuit Court
313 West Kalamazoc Avenue
Lansing, Michigan 48901
517+483-6500 ext. 6703

24

 

 
